DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to an epoxy resin composition, classified in C08G 59/3218, C08G 59/621, or C08L 63/00.
II. Claim 5, drawn to an electronic component device comprising an element sealed by the epoxy resin composition, classified in H01L2924/181.
The inventions are independent or distinct, each from the other because:
Inventions Groups I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an epoxy resin for sealing a crack in a plastic article or for adhering two plastic articles to each other and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the epoxy resin composition of claim 1 does not require an electronic component device comprising an element, and the electronic component device comprising an element sealed by the epoxy resin composition according to claim 1 does not require the presence of the epoxy resin composition according to claim 1 because it is optionally consumed in a chemical reaction that results in the element being sealed. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as searching different classes/subclasses or employing different search queries because the inventions are distinct from each other as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan E. Schiavelli on 06/03/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/347,901, filed on 03/27/2014.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “Oto” in line 6, which is a misspelling of “0 to”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation).
Regarding claim 1, Tanaka teaches a sealing resin composition comprising an epoxy resin [0015] that is a polyfunctional type epoxy resin represented by the following general formula [0024] 
    PNG
    media_image1.png
    355
    500
    media_image1.png
    Greyscale
, wherein R1 to R4 represents a hydrogen atom, and n represents an integer of 0 or 1 [0025, 0040], which reads on an epoxy resin composition, comprising (A) an epoxy resin including a compound represented by the Formula (I) wherein, in the Formula (I), R represents a hydrogen atom, and n represents an integer from 0 to 1 as claimed. Tanaka teaches that the sealing resin composition further comprises a resin [0015] that is a naphthalenediol aralkyl resin represented by the following general formula [0026] 
    PNG
    media_image2.png
    98
    452
    media_image2.png
    Greyscale
, where in the formula, n is an integer of 1 or more [0027], wherein the resin has a hydroxyl equivalent of 105 [0040], which reads on the epoxy resin composition, further comprising (B) an phenol resin including a compound represented by the Formula (II), wherein, in the Formula (II) wherein, in the Formula (II), R1 represents a hydrogen atom, and each R1 may be the same as another R1, and n represents an integer within from 0 to 10 as claimed. This is because when Tanaka’s n in Tanaka’s formula is 1, the hydroxyl equivalent of Tanaka’s naphthalenediol aralkyl resin is ( 12.011 g/mol * (10+(1+6+1+10)*1) + 15.999 g/mol * (2+2*1) + 1.00784 g/mol * (2+5+(2+4+2+4+2)*1+1) ) / (2 eq/mol + 2 eq/mol * 1) = 105.6191 g/eq. When Tanaka’s n in Tanaka’s formula is 11, the hydroxyl equivalent of Tanaka’s naphthalenediol aralkyl resin is ( 12.011 g/mol * (10+(1+6+1+10)*11) + 15.999 g/mol * (2+2*11) + 1.00784 g/mol * (2+5+(2+4+2+4+2)*11+1) ) / (2 eq/mol + 2 eq/mol * 11) = 126.8973 g/eq. Since Tanaka teaches that the naphthalenediol aralkyl resin [0026] has a hydroxyl equivalent of 105 [0040], Tanaka’s n must be an integer within from 1 to 11. Tanaka teaches that the sealing resin composition further comprises a naphthol aralkyl resin [0015] and optionally a phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin [0029].
Tanaka does not teach that the (B) phenol resin further includes a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom, an alkyl group having from 1 to 6 carbon atoms, or an alkoxy group having 1 or 2 carbon atoms. However, Kaji teaches a curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene [0024], wherein the curing agent is present in an epoxy resin composition further comprising an epoxy resin [0011], wherein the epoxy resin optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and the curing agent optionally further comprises a novolac [0024]. Tanaka and Kaji are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising (A) an epoxy resin optionally including a compound represented by the Formula (I) and (B) a phenol compound derived from a dihydroxynaphthalene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, which would read on the (B) phenol resin further including a compound represented by the Formula (III) wherein, in the Formula (III), R1 represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene [0024] is beneficial for being useful as an epoxy resin curing agent [0024] in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022] and for being useful in a mixture [0025] with a novolac or other phenolic curing agent [0024], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], and that the sealing resin composition optionally further comprises a phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin [0029], which suggests another phenolic compound, such as a dihydroxynaphthalene.
Regarding claim 2, Tanaka teaches that the sealing resin composition comprises a resin [0015] that is a naphthalenediol aralkyl resin represented by the following general formula [0026] 
    PNG
    media_image2.png
    98
    452
    media_image2.png
    Greyscale
, where in the formula, n is an integer of 1 or more [0027], wherein the resin has a hydroxyl equivalent of 105 [0040], which reads on whereon the compound represented by Formula (II) includes a phenol resin represented by the Formula (IV) wherein, in Formula (IV), R1 represents a hydrogen atom, and n represents an integer within from 0 to 10 as claimed.
Regarding claim 3, Tanaka teaches that the sealing resin composition comprises the resin [0015] that is the naphthalenediol aralkyl resin [0026], the naphthol aralkyl resin [0015], and optionally a phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin [0029], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], and that the amount of the optional phenol resin curing agent is within a range of 1 to 10% by weight based on the total weight of the naphthalenediol aralkyl resin, the naphthol aralkyl resin, and the phenol resin curing agent [0029], which means that the amount of Tanaka’s phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin is from 1% / (1% + (100% - 1%) * 70 / (70 + 30)) * 100% = 1.4% by mass to 10% / (10% + (100% - 10%) * 20 / (20 + 80)) * 100% = 36% by mass with respect to a total amount of Tanaka’s naphthalenediol aralkyl resin and Tanaka’s phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin.
Tanaka does not teach wherein a content of a total amount of the compound represented by Formula (III) with respect to a total amount of the compound represented by Formula (II) and the compound represented by Formula (III) is from 10% by mass to 55% by mass. However, Kaji teaches a curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene [0024], wherein the curing agent is present in an epoxy resin composition further comprising an epoxy resin [0011], wherein the epoxy resin optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022], and the curing agent optionally further comprises a novolac [0024]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kaji’s curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene to substitute for a fraction of Tanaka’s naphthalenediol aralkyl resin and naphthol aralkyl resin, and to optimize the amount of Kaji’s curing agent to be from 10% by mass to 36% by mass with respect to a total amount of Tanaka’s naphthalenediol aralkyl resin and Tanaka’s phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin, which would read on wherein a content of a total amount of the compound represented by Formula (III) with respect to a total amount of the compound represented by Formula (II) and the compound represented by Formula (III) is from 10% by mass to 36% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or curability of Tanaka’s sealing resin composition because Kaji teaches that the curing agent that is 1,2-dihydroxynaphthalene, 1,3-dihydroxynaphthalene, 1,4-dihydroxynaphthalene, 1,5-dihydroxynaphthalene, 1,6-dihydroxynaphthalene, 1,7-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, 2,3-dihydroxynaphthalene, 2,4-dihydroxynaphthalene, 2,5-dihydroxynaphthalene, 2,6-dihydroxynaphthalene, 2,7-dihydroxynaphthalene, or 2,8-dihydroxynaphthalene [0024] is beneficial for being useful as an epoxy resin curing agent [0024] in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022] and for being useful in a mixture [0025] with a novolac or other phenolic curing agent [0024], and because Tanaka teaches that the naphthalenediol aralkyl resin and the naphthol aralkyl resin are a curing agent that is capable of reacting with the epoxy group of the epoxy resin [0026] that is represented by a formula [0024] that reads on a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0025, 0040], and that the sealing resin composition optionally further comprises a phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin [0029], which suggests another phenolic compound, such as a dihydroxynaphthalene. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the curability, dimensional stability, moisture resistance reliability, and reflow resistance of Tanaka’s sealing resin composition, for optimizing the glass transition temperature of a cured product obtained from Tanaka’s sealing resin composition, and for minimizing the moisture absorption amount of Tanaka’s sealing resin composition because Tanaka teaches that the sealing resin composition comprises the resin [0015] that is the naphthalenediol aralkyl resin [0026], the naphthol aralkyl resin [0015], and optionally a phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin [0029], that the blend ratio of the naphthalenediol aralkyl resin and the naphthol aralkyl resin is in the range of 20:80-70:30 [0028], that if the proportion of the naphthalenediol aralkyl resin is less than the above range, the glass transition temperature of the obtained cured product becomes low, and dimensional stability decreases [0028], that if the proportion of the naphthalenediol aralkyl resin is larger than the above range, the moisture absorption amount increases, and the moisture resistance reliability and the reflow resistance decrease [0028], and that the amount of the optional phenol resin curing agent is within a range of 1 to 10% by weight based on the total weight of the naphthalenediol aralkyl resin, the naphthol aralkyl resin, and the phenol resin curing agent [0029], and because Kaji teaches that the curing agent is beneficial for being useful as an epoxy resin curing agent [0024] in an epoxy resin composition further comprising an epoxy resin [0011] that optionally comprises a glycidyl etherified product derived from tris-(4-hydroxyphenyl)methane [0022] and for being useful in a mixture [0025] with a novolac or other phenolic curing agent [0024], which means that the amount of Kaji’s curing agent in % by mass with respect to a total amount of Tanaka’s naphthalenediol aralkyl resin and Tanaka’s phenol resin curing agent other than the naphthalenediol aralkyl resin and the naphthol aralkyl resin would have affected the curability, dimensional stability, moisture resistance reliability, and reflow resistance of Tanaka’s sealing resin composition, the glass transition temperature of a cured product obtained from Tanaka’s sealing resin composition, and the moisture absorption amount of Tanaka’s sealing resin composition.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (JP 2004-131610 A, machine translation in English used for citation) in view of Kaji et al. (JP 2009-073862 A, machine translation in English used for citation) as applied to claim 1, and further in view of Yagihashi et al. (JP 2009-108301 A, machine translation in English used for citation).
Regarding claim 4, Tanaka in view of Kaji renders obvious the epoxy resin composition according to claim 1 as explained above.
Tanaka does not teach that the epoxy resin composition further comprises an antioxidant. However, Yagihashi teaches a hindered amine antioxidant that is present in a sealing epoxy resin composition [0008] further comprising an epoxy resin and a curing agent [0009], wherein the epoxy resin is optionally a triphenylmethane type epoxy resin [0020], wherein the curing agent is optionally an aralkyl type phenol resin [0015]. Tanaka and Yagihashi are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising an epoxy resin optionally including a compound represented by the Formula (1), and optionally a phenol resin that is an aralkyl type phenol resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yagihashi’s hindered amine antioxidant to modify Tanaka’s sealing resin composition, which would read on the epoxy resin composition according to claim 1, further comprising an antioxidant as claimed. One of ordinary skill in the art would have been motivated to do so because Yagihashi teaches that the hindered amine antioxidant [0008] is beneficial for obtaining an epoxy resin composition for sealing that is excellent in reliability such as high temperature standing characteristics without impairing flame retardancy, moldability, and curability when it is present in [0068] a sealing epoxy resin composition [0008] further comprising an epoxy resin and a curing agent [0009], wherein the epoxy resin is optionally a triphenylmethane type epoxy resin [0020], wherein the curing agent is optionally an aralkyl type phenol resin [0015], which is substantially similar in composition and use to Tanaka’s sealing resin composition, and which would have been desirable for Tanaka’s sealing resin composition because Tanaka teaches that the sealing resin composition has excellent flame retardancy [0018], has moldability [0030], cab be cured [0021, 0022], has heat resistance [0030], has high temperature standing reliability [0057], and has a high glass transition temperature [0018].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767